COLE SCHOTZ P.C.
Michael D. Sirota, Esq.
Stuart Komrower, Esq.
Ryan T. Jareck, Esq.
Matteo W. Percontino, Esq.
Court Plaza North
25 Main Street
Hackensack, New Jersey 07601
Telephone: (201) 489-3000
Facsimile: (201) 489-1536
Email: msirota@coleschotz.com
       skomrower@coleschotz.com
       rjareck@coleschotz.com
       mpercontino@coleschotz.com

Proposed Counsel for Debtors
and Debtors in Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


In re:                                                        Chapter 11

RTW RETAILWINDS, INC., et al.,                                Case No. 20-________(             )

                                    Debtors.1                 Joint Administration Requested


      DEBTORS’ MOTION PURSUANT TO 11 U.S.C. §§ 105(a) AND 366 FOR
 INTERIM AND FINAL ORDERS (I) APPROVING DEBTORS’ PROPOSED FORM OF
     ADEQUATE ASSURANCE OF PAYMENT TO UTILITY PROVIDERS, (II)
       ESTABLISHING PROCEDURES FOR DETERMINING ADEQUATE
      ASSURANCE OF PAYMENT FOR FUTURE UTILITY SERVICES, AND
         (III) PROHIBITING UTILITY PROVIDERS FROM ALTERING,
              REFUSING, OR DISCONTINUING UTILITY SERVICE




         1
           The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460);
Lernco, Inc. (4787); Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC,
LLC (6095); Lerner New York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC
(7341); Lerner New York FTF, LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The
Debtors’ principal place of business is 330 W. 34th St., 9th Floor, New York, New York 10001.



60917/0001-20080549v2
TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         RTW Retailwinds, Inc. and its subsidiaries, as debtors and debtors in possession in the

above-captioned chapter 11 cases (collectively, the “Debtors”), by and through their

undersigned proposed counsel, submit this motion (the “Motion”) pursuant to sections 105(a)

and 366 of title 11 of the United States Code (the “Bankruptcy Code”) for entry of an interim

order and final order, substantially in the forms submitted herewith (i) approving the Debtors’

proposed form of adequate assurance of payment to utility providers, (ii) establishing procedures

for determining adequate assurance of payment for future utility services, and (iii) prohibiting

utility providers from altering or discontinuing utility service on account of an outstanding

prepetition invoice. In support of the Motion, the Debtors respectfully represent as follows:

                                       I.     JURISDICTION

         1.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§

157(a)-(b) and 1334(b) and the Standing Order of Reference to the Bankruptcy Court Under Title

11 of the United States District Court for the District of New Jersey, dated September 18, 2012

(Simandle, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.       The bases for the relief requested herein are sections 105 and 366 of the

Bankruptcy Code.

                                       II.    BACKGROUND

         3.       On the date hereof (the “Petition Date”), each of the Debtors commenced with

this Court a voluntary case under chapter 11 of the Bankruptcy Code. The Debtors continue to

operate their businesses and manage their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee of

creditors has been appointed in these chapter 11 cases.

                                                   2
60917/0001-20080549v2
         4.       Contemporaneously herewith, the Debtors have filed a motion requesting joint

administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b).

         5.       Information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these chapter 11 cases is set forth in the

Declaration of Robert Shapiro in Support of Debtors’ Chapter11 Petitions and First Day

Pleadings, sworn to on the date hereof (the “First Day Declaration”), which has been filed with

the Court contemporaneously herewith. 2

                                   III.     THE DEBTORS’ UTILITIES

A.       The Utility Providers

         6.       In the ordinary course of their business, the Debtors receive utility services from

various utility providers (the “Utility Providers”) for, among other things, electricity, sewer,

water, natural gas, fuel oil, and telecommunications services. The Utility Providers include,

without limitation, the entities set forth on the schedule attached hereto as Exhibit A (the

“Utility Service List”).3

         7.       On average, the Debtors spend approximately $360,000 each month on utility

costs, based on an average monthly cost over the trailing 12-month period. Accordingly, the

Debtors estimate that their costs for utility services during the next 30 days will be

approximately $360,000. The Debtors are seeking to continue paying Utility Providers in the

ordinary course, including amounts outstanding as of the Petition Date.



         2
           Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
First Day Declaration.

         3
            The Debtors reserve the right to amend or supplement the Utility Service List to include any Utility
Provider omitted. The inclusion of any entity on the Utility Service List is not an admission that such entity is a
utility within the meaning of section 366 of the Bankruptcy Code, and the Debtors reserve the right to contest any
such characterization in the future.


                                                          3
60917/0001-20080549v2
         8.       To manage the Debtors’ payments owed to most of their Utility Providers, the

Debtors entered into that a services agreement (as amended, modified, and supplemented from

time to time, the “Service Agreement”) with ENGIE Insight Services, Inc. (“ENGIE”).

Pursuant to the Service Agreement, the Debtors pay Engie on a weekly basis for the amounts

invoiced for the Utility Services managed by Engie, plus a monthly fee, in each case, in the

ordinary course of business.

         9.       Preserving utility services on an uninterrupted basis is essential to the Debtors’

operations. Any interruption in utility services, even for a brief period of time, would seriously

disrupt the Debtors’ ability to conduct their store closing sales and service their customers. This

disruption would result in a decline in the Debtors’ revenues. Such a result could seriously

jeopardize the Debtors’ efforts to maximize value for the benefit of their creditors. Therefore, it

is critical that utility services continue uninterrupted during these chapter 11 cases.

B.       The Proposed Adequate Assurance

         10.      The Debtors intend to pay postpetition obligations owed to the Utility Providers in

a timely manner. The Debtors expect that cash flows from operations and their anticipated use

of cash collateral will be sufficient to pay postpetition obligations related to their utility services

in the ordinary course of business.

         11.      Nevertheless, the Debtors propose to deposit, within twenty (20) days following

entry of the Interim Order granting this Motion, into a newly-created, segregated, interest-

bearing bank account (the “Adequate Assurance Account”) a sum equal to the cost of two

weeks’ worth of the average utility cost for each Utility Provider (less any amounts already on

deposit with any such Utility Provider that have not been applied to outstanding prepetition

amounts), based on the Debtors’ average usage (collectively, the “Adequate Assurance



                                                    4
60917/0001-20080549v2
Deposit”). As of the Petition Date, the Debtors estimate that the Adequate Assurance Deposit

will total approximately $168,000 (not including any fees that may become due to Engie).

         12.      Although the Adequate Assurance Deposit will be placed into a single bank

account, two weeks’ worth of estimated utility costs will be separately allocated for, and payable

to, each Utility Provider as reflected on the Utility Service List. The portion of the Adequate

Assurance Deposit attributable to each Utility Provider shall be maintained until the earlier of (i)

the Debtors’ termination of services from such Utility Provider and (ii) the confirmation of a

plan of reorganization or further order of this court, if not applied or returned to the Debtors

earlier.4

         13.      If the Debtors fail to pay a utility bill when due (including the passage of any cure

period), the relevant Utility Provider shall provide notice of such default to the Debtors. If

within five (5) business days of the Debtors’ receipt of such notice, the bill is not paid, the Utility

Provider may file an application with the Court certifying that payment has not been made and

requesting the amount due up to an aggregate maximum equal to the Adequate Assurance

Deposit allocable to such Utility Provider.

         14.      The Debtors submit that the Adequate Assurance Deposit, in conjunction with the

cash flows from operations, and cash on hand demonstrate the Debtors’ ability to pay for future

utility services in the ordinary course of business (collectively, the “Proposed Adequate

Assurance”) and constitute sufficient adequate assurance of payment to the Utility Providers to

satisfy the requirement of section 366 of the Bankruptcy Code. However, if any Utility Provider




         4
          In the event that a Utility Provider has multiple accounts with the Debtors, then, upon termination of an
account by the Debtors, only that portion of the Adequate Assurance Deposit attributable to such account will be
returned.


                                                          5
60917/0001-20080549v2
believes additional assurance is required, they may request such assurance pursuant to the

procedures described below.

C.       The Proposed Adequate Assurance Procedures

         15.      In light of the severe consequences to the Debtors of any interruption in services

by the Utility Providers, but recognizing the right of each Utility Provider to evaluate the

Proposed Adequate Assurance on a case-by-case basis, the Debtors request that the Court

approve, and allow the Debtors to implement, the following procedures (the “Adequate

Assurance Procedures”) by which a Utility Provider not satisfied with the Proposed Adequate

Assurance may request additional adequate assurance:

                  (a)    Within two (2) business days of the date the proposed Interim Order
                         granting this Motion is docketed, the Debtors will mail a copy of the
                         Interim Order to the Utility Providers on the Utility Service List.

                  (b)    In the event that any Utility Provider was omitted from the Utility Service
                         List, the Debtors will have the right to supplement the Utility Service List
                         – and deposit two weeks’ worth of estimated utility costs in the Adequate
                         Assurance Account for the benefit of such Utility Provider (less any
                         amounts on deposit with any such subsequently added Utility Provider that
                         have not been applied to outstanding prepetition amounts) – and will
                         promptly serve the Interim Order or the Final Order, as the case may be,
                         upon such omitted Utility Provider upon learning of such Utility Provider
                         (each such Utility Provider is referred to herein as a “Subsequently
                         Identified Utility Provider”).

                  (c)    Any Utility Provider that is not satisfied with the Adequate Assurance
                         Deposit and seeks additional or other assurance of payment must serve a
                         request for additional assurance of future payment (an “Additional
                         Assurance Request”) no later than (i) the date that is seven (7) calendar
                         days before the date of the hearing to consider entry of an order granting
                         the relief requested in the Motion on a final basis (the “Final Hearing”),
                         or (ii) in the case of a Subsequently Identified Utility Provider, the date
                         that is fourteen (14) days after the date such Subsequently Identified
                         Utility Provider receives notice (as applicable, the “Additional Assurance
                         Request Deadline”) by serving a request upon the Debtors at the
                         following: (i) RTW Retailwinds, Inc., 330 W. 34th St., 9th Floor, New
                         York, NY 10001, Attn: Marc Schuback and via email at
                         MSchuback@retailwinds.com; and (ii) Cole Schotz P.C., Court Plaza
                         North, 25 Main Street, Hackensack, New Jersey 07602, Attn.: Michael D.

                                                   6
60917/0001-20080549v2
                        Sirota and Ryan T. Jareck and via email at msirota@coleschotz.com and
                        rjareck@coleschotz.com.

                  (d)   Any Additional Assurance Request must (i) be in writing, (ii) set forth the
                        location for which utility services are provided, (iii) include a summary of
                        the Debtors’ payment history relevant to the affected account(s), including
                        any security deposits or other prepayments or assurances previously
                        provided by the Debtors, (iv) describe in sufficient detail the reason(s)
                        why the proposed treatment afforded pursuant to the procedures set forth
                        herein does not constitute satisfactory adequate assurance of payment, and
                        (v) include a proposal for what would constitute adequate assurance from
                        the Debtors, along with an explanation of why such proposal is
                        reasonable.

                  (e)   If a Utility Provider makes a timely Additional Assurance Request that the
                        Debtors believe is reasonable, the Debtors will be authorized, in their sole
                        discretion, to comply with such request without further order of the Court,
                        and may, in connection with such Additional Assurance Request, provide
                        such Utility Provider with additional adequate assurance of future
                        payment, including, but not limited to, cash deposits, prepayments, and
                        other forms of security, without further order of the Court.

                  (f)   If the Debtors determine that the Additional Assurance Request is not
                        reasonable and are not able to reach a resolution with the Utility Provider,
                        (i) the Debtors will request that the Court hear such Additional Assurance
                        Request at the Final Hearing, or (ii) if the party making the Additional
                        Assurance Request is a Subsequently Identified Utility Provider whose
                        Additional Assurance Request Deadline falls after the date of the Final
                        Hearing, the Debtors will schedule a hearing before the Court (a
                        “Determination Hearing”) to determine (x) if additional assurance to
                        such Utility Provider is necessary and, if so, (y) the nature and amount of
                        the adequate assurance to be provided to such Utility Provider.

                  (g)   Pending resolution of a Utility Provider’s Additional Assurance Request at
                        the Final Hearing or a Determination Hearing, as the case may be, such
                        Utility Provider will be prohibited from altering, refusing or discontinuing
                        service to the Debtors.

                  (h)   If a Utility Provider fails to send an Additional Assurance Request by the
                        applicable Additional Assurance Request Deadline, such Utility Provider
                        will have waived its right to make an Additional Assurance Request and
                        will be deemed to have received adequate assurance of payment in
                        accordance with section 366(c)(1)(A)(vi) of the Bankruptcy Code by
                        virtue of the Adequate Assurance Deposit.




                                                  7
60917/0001-20080549v2
                  (i)    A Utility Provider will be deemed to have received adequate assurance of
                         payment unless and until a future order of this Court is entered requiring
                         further adequate assurance of payment.

                            IV.     BASIS FOR RELIEF REQUESTED

         16.      This Court has the authority to grant the relief requested herein pursuant to

Bankruptcy Code section 105 and 366(a).

         17.      Congress enacted section 366 of the Bankruptcy Code to protect debtors from

utility service cutoffs upon a bankruptcy filing while providing utility companies with adequate

assurance that the debtors would pay for postpetition services. See H.R. Rep. No. 95-595, at 350

(1978), reprinted in 1978 U.S.C.C.A.N. 5963, 6306. Accordingly, section 366 of the

Bankruptcy Code protects debtors by prohibiting utilities from altering, refusing or discontinuing

services to a debtor solely because of the commencement of the case or because of unpaid

prepetition amounts for a period of 30 days after a chapter 11 filing. At the same time, section

366 protects utilities by permitting them to alter, refuse or discontinue service after 30 days if the

debtor has not furnished “adequate assurance” of payment in a form “satisfactory” to the utility.

         18.      Amendments to the Bankruptcy Code did not abrogate the bankruptcy court’s

ability to determine the amount of adequate assurance necessary or change the fundamental

requirement that assurance of payment simply must be “adequate.” Thus, while section 366(c)

of the Bankruptcy Code limits the factors a court may consider when determining whether a

debtor has provided adequate assurance of payment, it does not limit the court’s ability to

determine the amount of payment necessary, if any, to provide adequate assurance. Section

366(c) of the Bankruptcy Code gives courts the same discretion in determining the amount of

payment necessary for adequate assurance that they previously had. Compare 11 U.S.C. §

366(b) (2005) (“On request of a party in interest and after notice and a hearing, the court may

order reasonable modification of the amount of the deposit or other security necessary to provide

                                                    8
60917/0001-20080549v2
adequate assurance of payment.”) with 11 U.S.C. § 366(c)(3)(A) (2005) (“On request of a party

in interest and after notice and a hearing, the court may order modification of the amount of an

assurance payment under paragraph (2)”).

         19.      Section 366(c)(1)(A) of the Bankruptcy Code provides that the phrase “adequate

assurance of payment” means (i) a cash deposit; (ii) a letter of credit; (iii) a certificate of deposit;

(iv) a surety bond; (v) a prepayment of utility consumption; or (vi) another form of security that

is mutually agreed on between the utility and the debtor or the trustee. In addition, it is well

established that section 366(b) of the Bankruptcy Code permits a court to find that no adequate

assurance payment at all is necessary to provide a utility with adequate assurance of payment.

See Va. Elec. & Power Co. v. Caldor Inc., 117 F.3d 646, 650 (2d Cir. 1997) (“Even assuming

that ‘other security’ should be interpreted narrowly . . . a bankruptcy court’s authority to

‘modify’ the level of the ‘deposit or other security’ provided for under § 366(b), includes the

power to require ‘no deposit or other security’ where none is necessary to provide a utility

supplier with ‘adequate assurance of payment’”).

         20.      Finally, section 366(c), only requires that a utility’s assurance of payment be

“adequate.” Courts have recognized that, in determining the requisite level of adequate

assurance, bankruptcy courts should “focus ‘upon the need of the utility for assurance, and to

require that the debtor supply no more than that, since the debtor almost perforce has a

conflicting need to conserve scarce financial resources.’” Va. Elec. & Power Co., 117 F.3d at

650 (emphasis in original); see also In re Penn. Cent. Transp. Co., 467 F.2d 100, 103-04 (3d Cir.

1972) (affirming bankruptcy court’s ruling that utility deposits were not necessary where such

deposits likely would “jeopardize the continuing operation of the [debtor] merely to give further

security to suppliers who already are reasonably protected”). Accordingly, demands by a Utility



                                                    9
60917/0001-20080549v2
Provider for a guarantee of payment should be refused when the Debtors’ specific circumstances

already afford adequate assurance of payment.

         21.      The Debtors anticipate having sufficient resources to pay, and intend to pay, all

valid postpetition obligations for utility services in a timely manner. In addition, the Debtors’

reliance on utility services for the operation of their business and preservation of value of their

assets provides them with a powerful incentive to stay current on their utility obligations. These

factors, which the Court may consider when determining the amount of any adequate assurance

payments, justify finding that the Debtors are not required to make any additional adequate

assurance payments in these chapter 11 cases. In light of the foregoing, the Debtors respectfully

submit that the Proposed Adequate Assurance is more than sufficient to assure the Utility

Providers of future payment.

         22.      Absent the approval of the Adequate Assurance Procedures, Utility Providers

could discontinue service, without warning, thirty (30) days from the Petition Date, if they claim

they have not yet received a “satisfactory” adequate assurance payment. Under the Adequate

Assurance Procedures, however, any Utility Provider that fails to file a timely Additional

Assurance Request shall be deemed to consent to the Adequate Assurance Procedures and shall

be bound by the Court’s order approving this Motion. See In re Syroco, Inc., 374 B.R. 60, 62

(Bankr. D.P.R. Aug. 22, 2007) (a utility provider’s lack of objection, response or counter-

demand after receiving notice of hearing on a utilities motion, notice of interim order and notice

of final hearing constitutes tacit acceptance of the debtor’s proposed two-week cash deposit as

adequate assurance of payment as such term is used in section 366 of the Bankruptcy Code).

         23.      The Adequate Assurance Procedures are necessary for the Debtors to effectuate

their chapter 11 strategy. If the Adequate Assurance Procedures are not approved, the Debtors



                                                   10
60917/0001-20080549v2
likely will be confronted with and forced to address numerous requests by their Utility Providers

at a critical point in their chapter 11 cases. Moreover, the Debtors could be blindsided by a

Utility Provider unilaterally deciding – on or after the 30th day following the Petition Date – that

it is not adequately protected and, therefore, either making an exorbitant demand for payment to

continue service or discontinuing service to the Debtors altogether. Such an outcome could

seriously jeopardize the Debtors’ operations and asset values and ability to maximize recoveries

to their stakeholders.

         24.      Under the circumstances of these cases, the Debtors believe that the establishment

of a cash reserve in a bank account, in an amount that is substantial relative to the Debtors’

average usage for the fiscal year ending 2019, constitutes adequate assurance of payment under

section 366(c) of the Bankruptcy Code. The Adequate Assurance Procedures also are consistent

with procedures adopted in other recent chapter 11 cases in this District. See, e.g., In re Modell’s

Sporting Goods, Inc., Case No. 20-14179 (Bankr. D.N.J. Mar. 11, 2020) (two weeks’ deposit); In

re Aceto Corp., Case No. 19-13448 (Bankr. D.N.J. Mar. 15, 2019) (same); In re New England

Motor Freigh, Inc., Case No. 19-12809 (Bankr. D.N.J. Feb. 13, 2019) (same) In re B. Lane, Inc.,

Case No. 17-32958 (Bankr. D.N.J. Dec. 15, 2017) (same); In re Mountain Creek Resort, Inc.,

Case No. 17-19899 (Bankr. D.N.J. June 5, 2017) (same); In re C. Wonder LLC, Case No. 15-

11127 (Bankr. D.N.J. January 26, 2015) (same); In re Crumbs Bake Shop, Inc., Case No. 14-

24287 (Bankr. D.N.J. July 16, 2014) (same); In re MEE Apparel LLC, Case No. 14-16484

(Bankr. D.N.J. Apr. 4, 2014) (same).

         25.      Based on the foregoing, the Debtors respectfully submit that the relief requested

herein is necessary and appropriate, is in the best interest of the Debtors’ estates, and should be

granted in all respects.



                                                  11
60917/0001-20080549v2
                               V.         RESERVATION OF RIGHTS

         26.      Nothing contained herein is intended to be or shall be construed as (i) an

admission as to the validity of any claim against the Debtors, (ii) a waiver of the Debtors’ or any

appropriate party in interest’s rights to dispute any claim, or (iii) an approval or assumption of

any agreement, contract, program, policy, or lease under section 365 of the Bankruptcy Code.

Likewise, if the Court grants the relief sought herein, any payment made pursuant to the Court’s

order is not intended to be and should not be construed as an admission to the validity of any

claim or a waiver of the Debtors’ rights to dispute such claim subsequently.

                                    VI.     NO PRIOR REQUEST

         27.      No previous request for the relief sought herein has been made by the Debtors to

this or any other Court.

                 VII.   REQUEST FOR BANKRUPTCY RULE 6004 WAIVERS

         28.      To implement the foregoing successfully, the Debtors request a waiver of the

notice requirements under Bankruptcy Rule 6004(a) and the fourteen-day stay imposed by

Bankruptcy Rule 6004(h), to the extent such stay applies.

                                            VIII. NOTICE

         29.      Notice of this Motion has been provided to (i) the Office of the United States

Trustee for Region 3; (ii) the holders of the twenty (20) largest unsecured claims against the

Debtors (on a consolidated basis); (iii) counsel for the administrative agent under the Debtors’

pre-petition revolving credit facility, Wells Fargo Bank, National Association, c/o Otterbourg

P.C. (Attn: Daniel F. Fiorillo, Esq. and Chad B. Simon, Esq.), 230 Park Avenue, New York, NY

10169-0075; (iv) the Internal Revenue Service; (v) the United States Attorney’s Office for the

District of New Jersey; and (vi) the Utility Providers listed on Exhibit A hereto. The Debtors



                                                   12
60917/0001-20080549v2
submit that, in view of the facts and circumstances, such notice is sufficient and no other or

further notice need be provided.




                                                13
60917/0001-20080549v2
         WHEREFORE the Debtors respectfully request entry of the proposed interim and final

orders granting the relief requested herein and such other and further relief as the Court may

deem just and appropriate.


Dated: July 13, 2020                              Respectfully submitted,

                                                  COLE SCHOTZ P.C.


                                                  By:      /s/ Michael D. Sirota
                                                        Michael D. Sirota, Esq.
                                                        Stuart Komrower, Esq.
                                                        Ryan T. Jareck, Esq.
                                                        Matteo W. Percontino, Esq.
                                                        Court Plaza North
                                                        25 Main Street
                                                        Hackensack, NJ 07601
                                                        Telephone: (201) 489-3000
                                                        Facsimile: (201) 489-1536
                                                        Email: msirota@coleschotz.com
                                                               skomrower@coleschotz.com
                                                               rjareck@coleschotz.com
                                                               mpercontino@coleschotz.com




                                                14
60917/0001-20080549v2
